DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Applicant’s Preliminary Amendment filed on 01/07/21 has been entered.
According to the Amendment, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a computer-implemented method and recites, in part, “ranking and ordering, by an inventory replenishment engine executed by the processor of the computing device and based on the sales pattern and the stock status of each of the products, the products to determine a priority, a quantity, and a time for products to be dispensed [and] autonomously sorting, based on the priority, the quantity and the time to be dispensed, the products into a plurality of carts.”  These limitations, when considering the claim as a whole, were not found in the prior art.  
US Pub. No. 2003/0009396 to DeVries et al. is considered the closest prior art and discloses an inventory control system for providing just in time delivery of parts and products across a global supply chain.  Although the system is able to able to order and reorder inventory based on prior sales data, the system does not rank, order, and sort parts and products based on a combination of priority, quantity, and time.  Therefore, claim 1 is allowable as well as claims 2-10 which depend therefrom.
Furthermore, independent claim 11 is allowable as it recites features similar to the ones recited above in claim 1.  Claims 12-20 are allowable as they depend from claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769. The examiner can normally be reached M-F, 9-5p.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655